EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Tracy Crump on June 3, 2022.

The application has been amended as follows: 
1)	In claim 1, line 2 and in claim 15, line 2:  The term “portion” has been deleted.
2)	In claim 1, line 3 and in claim 15, line 3:  The term “accurate” has been changed to --arcuate--.
3)	In claim 1, line 10 and in claim 15, line 15:  The phrase --a top surface of-- has been inserted after the term “against”, and the term “accurate” has been changed to --arcuate--.

4)	In claim 3, line 1:  The term --a-- has been inserted before the term “tray”.
5)	In claim 15, line 17:  The term “bed” has been changed to --side--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully agrees with Applicant’s arguments on pages 8 and 9 of the amendment that the cited Nilson ‘772, McKaig ‘700, Sarkus ‘122, De Long ‘881, Carter et al. ‘237 and Hohol et al. ‘172 references do not teach or suggest the use of an organizer comprising the particular structural configuration of and cooperation between the organizer body and the first and second clamp members respectively extending from the organizer body, in association with the side rail of a bed, where the side rail specifically includes spaced parallel first and second portions and an arcuate end portion integrally connecting adjacent ends of the first and second portions, as explicitly recited in independent claims 1 and 15.  As evidenced by the prior art, most conventional organizer devices which are used in combination with the side rail of a bed are generally disposed within a central area of the side rail between the spaced parallel first and second portions of the side rail or are merely suspended from the first (top) portion of the side rail.  Furthermore, although the cited O’Mahoney ‘276 patent discloses the use of an organizer which engages both a first (top) portion and an end portion of the side rail of a bed, O’Mahoney clearly discloses a clamp member which receives a side rail surface that is proximate to a bottom surface of a substantially vertical end portion of the side rail, as opposed 


to a clamp member which is configured to restrictively engage a top surface of the arcuate end portion of the side rail as distinctly claimed by Applicant.  Since the objections to the specification and claims also mentioned in the previous Office action dated August 20, 2021 have been fully overcome, and an updated search of the prior art did not yield any other references pertinent to all of the limitations as presently recited in Applicant’s claims, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673